Candlek, J.
The accused was tried for vagrancy, and convicted, under an accusation brought under the provisions of the act approved August 17, 1903 (Acts 1903, p. 46). The accusation described her as “ a person over sixteen and under twenty-one years of age, who is able to work and who does not work, and who has no property to support herself, and has no visible means of a fair, honest, and reputable livelihood, and whose parents are unable to support her, and who is not in attendence upon an educational institute.” It was incumbent upon the State to prove that the accused came within this description. There was no evidence as to the age of the accused, or that her parents w,ereumable to support her. The conviction was therefore not warranted, and should have been set aside on motion for new trial.

Judgment reversed.


All the Justices concur.